Citation Nr: 0424178	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-33 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals, lumbosacral strain with disc disease, currently 
rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1955 to 
January 1958 and from April 1958 to April 1975.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied the veteran entitlement to 
an increased evaluation for his service-connected low back 
disorder.

This case was previously before the Board and, in September 
1999 and May 2000, it was remanded to the RO for further 
development.  The case has since been returned to the Board 
and is now ready for appellate review.


FINDING OF FACT

The postoperative residuals lumbar strain and disc disease is 
manifested by complaints of pain and stiffness, degenerative 
changes, flexion to 80 degrees, extension to 30 degrees, 
lateral bending to 45 degrees, and rotation to 45 degrees 
without radiculopathy.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 
20 percent for postoperative residuals lumbosacral strain 
with disc disease have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2001 and 2002); 38 C.F.R. § 4.124(a), Diagnostic Codes 5243 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 C.F.R. § 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an August 1997 statement 
of the case and supplemental statements of the case dated in 
September 1998, June 1999, July 2003, and May 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, in a May 
2003 letter, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the May 2003 VCAA letter was mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
notified to submit copies of evidence in his possession 
pertinent to his claim as set forth in 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the chronological 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Factual Background.

The veteran's service medical records show that the veteran 
was evaluated and treated for complaints referable to chronic 
lumbosacral backache in the early 1960s.  On his medical 
examination for service retirement it was noted by his 
examiner that he had complaints of frequent back pain.

On his initial VA examination in June 1975, the veteran 
complained of lower back problems and reported a back 
condition for approximately 13 years.  He could recall no 
definite low back injury but believed on reflection that he 
could have sustained some trauma to the back in 1961.  
Physical examination of the back was essentially normal.  
There was no paravertebral muscle spasm or tenderness.  
Straight leg raising to 90 degrees produced no pain and on 
bending forward the veteran could touch the floor with his 
outstretched fingers.  An x-ray of the lumbar spine found no 
abnormality.  Joint spaces were well preserved and there was 
no localized or generalized bone disease.

Service connection for lumbosacral strain was granted by an 
RO rating action dated in October 1975.  This disorder was 
rated as noncompensably disabling under Diagnostic Code 5295 
of VA's Schedule for Rating Disabilities (Rating Schedule). 

A VA examination was conducted in March January 1982.  At 
that time the veteran complained of chronic, almost constant 
low back pain, which he claimed radiated downwards to his 
legs.  Physical examination of the lumbar spine did not 
reveal any abnormalities.  There was no paraspinal muscle 
spasm in the lumbar region and range of motion in dressing, 
undressing, turning on the examination table as well as 
through the entire examination was reported as completely 
normal.  Straight leg raising was performed to 80 degrees 
bilaterally with complaints of low back discomfort at that 
level.  The examiner noted, however, that the Patrick test 
was negative bilaterally and the Lasegue's sign was also 
negative.  The Ely test elicited some discomfort of both 
sacroiliac regions.  An x-ray of the lumbar spine was 
interpreted to reveal mild lipping with straightening of the 
lordotic curve, which the examiner stated may indicate muscle 
spasm.  Chronic low back strain with low back syndrome was 
diagnosed.

By an RO rating action dated in April 1982 the zero percent 
was increased to 10 percent, effective from January 1982.  
This rating determination was predicated on the findings on a 
VA examination in January 1982.  

A private MRI of the lumbar spine in May 1987 was interpreted 
to reveal a bulging degenerated disc at L5-S1 as well as disc 
protrusion at L4-5 with probable herniation. 

The disability evaluation for the veteran's service-connected 
low back disorder was increased from 10 percent to 20 percent 
under diagnostic code 5295 by a Board decision dated in June 
1988.  This determination was effectuated by an August 1988 
RO rating action.  The 20 percent rating has remained in 
effect since that time.

Private treatment records received in March and April 1997, 
in connection with the veteran's current claim show 
evaluation and treatment provided to the veteran for 
complaints referable to his low back between April 1993 and 
January 1997 by several different physicians.  During this 
time a herniated lumbar disc with associated right lumbar 
radiculopathy was diagnosed.

On VA examination in June 1997, the veteran was unable to 
recall any specific traumatic event, specific fall or injury 
to his back to begin his symptoms.  It was noted that the 
veteran has received physical therapy and oral medications in 
the past but has continued to have pain in his low back 
intermittently.  The veteran also reported the onset of right 
leg pain radiating downwards from the buttocks to the ankle.  
On physical examination the veteran was noted to have a 
normal gait.  He could toe and heel walk with some complaints 
of pain in the right leg but otherwise no evidence of 
weakness.  He had forward flexion to 75 degrees and extension 
to 15 degrees as well as lateral bending to 15 degrees to the 
left and right.  He had rotation of 20 degrees to the left 
and right.  Pain in his low back and right leg worsened with 
rotation and did not increase with extension or flexion.  
Palpation of the back showed no evidence of bony abnormality 
or gross abnormality.  He had no palpable muscle spasm.  
Palpation over the right lumbosacral junction was moderately 
tender.  He had no sciatic notch tenderness.  He had a trace 
to 1 patellar tendon reflex, bilaterally and 1+ Achilles 
reflex, bilaterally.  Babinski was downgoing, bilaterally.  

Strength of the extensor hallucis longus, ankle dorsiflexion 
and plantar flexion, knee flexors and extensors, hip flexors 
and extensors, hip abductors and adductors were 5/5 and 
symmetric.  Sensation to all dermatomes was normal, equal and 
symmetric.  Seated straight leg raise to full extension was 
normal without pain on the left and to full extension on the 
right.  The veteran had complaints of right knee and thigh 
pain with full extension but no evidence of sciatic.  In the 
prone position, straight leg raise on the left was to 80 
degrees limited to hamstring tightness without pain or 
sciatica.  On the right, he had straight leg raise to 
approximately 50 to 60 degrees with complaints of sciatic 
pain.  Chronic lumbosacral strain with intermittent sciatica 
was diagnosed.

In a letter dated in October 1997, Dr. R. L. T. reported that 
the veteran was status post lumbar decompression, L4-5, with 
L4-5 discectomy and foraminotomy for treatment of low back 
pain and leg pain.  He added that the surgery was performed 
based on the veteran's lack of response, in terms of 
symptomatology to nonoperative conservative measures, with 
hopes of averting permanent neurologic damage.

The veteran was awarded a total disability rating (100 
percent) for his service-connected low back disorder pursuant 
to the provisions of 38 C.F.R. § 4.30 from September 15, 1997 
to November 30, 1997.  He was rated at 20 percent effective 
December 1, 1997.

On VA examination of the veteran in April 1999, the veteran 
reported that the shooting pain down his right leg had 
resolved with surgery but that he has been having more and 
more pain in his lower back.  He said that most of the pain 
is when he drove or when he stood in line for prolonged 
periods of time.  Physical examination revealed some pain 
over the right side of his back over the lumbosacral junction 
over the posterior inferior iliac spine.  He also had some 
sacroiliac joint tenderness as well on palpation.  He was 
able to flex to 80 degrees and extend, rotate, and lateral 
bend to 20 degrees.  All movement was associated with pain.  
He was able to stand on his tiptoes and his heels.  Motor 
examination revealed 4+/5 strength in his right quadriceps as 
compared to 5/5 on the left side.  He had decreased patellar 
reflexes bilaterally with just a trace of reflex.  His 
Achilles tendon reflexes were 1+ and symmetrical.  He had 
good sensation about the lateral aspect of the foot.  He had 
good motor strength, except the quadriceps as well as the 
anterior tibia, which was 4/5.  He had no nerve tension signs 
and a negative straight leg raise both in the sitting and 
lying down position.  His dorsalis pedis pulses are 2+ and 
symmetrical.  

An x-ray of the spine was interpreted to reveal a generous 
laminectomy from L4 to L5.  There was no instability.  There 
was loss of lumbar lordosis.  There was facet hypertrophy 
around the area with spinal stenosis.  The examiner stated as 
a diagnostic impression that the veteran had spinal stenosis 
status post laminectomy and diskectomy with some mechanical 
back pain, which limited his ability to ambulate and walk and 
do his activities when exacerbated.  His back pain is 
constant, however, it exacerbates when he does activities 
that aggravates it, such as driving or standing for prolonged 
periods.  He added that this would limit the veteran's 
activities and he would have to rest for a while.

From 1999 to 2003 the veteran received intermittent treatment 
at VA and private facilities for several disorders, including 
problems related to this low back.  Private medical records 
received in August 2000 include records of evaluation and 
treatment rendered to the veteran for low back complaints by 
physicians at the Jewett Orthopaedic Clinic between September 
1996 and January 1998. Examination of the veteran's lumbar 
spine in September 1996 demonstrated paraspinal tenderness.  
There was no spasm, swelling, or ecchymosis.  He had 
bilateral symmetrical reflexes in the lower extremity, but 
positive straight leg raiding.  Examination of range of 
motion demonstrated forward flexion to approximately 40 
degrees and extension to 20 degrees.  Lumbar strain, chronic 
history of herniated disc, and degenerative arthritis in the 
lumbar spine were the diagnostic impressions.  The veteran's 
physician reported that he informed the veteran that his 
condition appeared to be an exacerbation of a chronic 
problem.  There was decreased sensation over the right L5 
distribution.  The right extensor hallucis longus was 4+/5+ 
and patellar/Achilles were hypoactive symmetric.  X-rays 
showed disc dehydration and annular bulging, most notably at 
L4-5, L5-S1 with disc herniation right paracentral, facet 
hypertrophy at L3-4, L4-5.  Right L4-5 disc herniation 
secondary to stenosis, concordant with the veteran's 
neurologic examination was the diagnostic impression.  These 
records also show that in September 1997 the veteran admitted 
to the Winter Park Memorial hospital and underwent 
decompressive lumbar laminectomy L4-5, bilateral 
foraminotomies, and right L4-5 discectomies.  When seen for 
follow-up evaluations by his physicians at Jewett Orthopaedic 
Clinic in October 1997 and January 1998 his incision was 
noted to be well-healed and he had negative sciatic tension 
signs.

In January and March 2003 the veteran was seen by physicians 
at the Seminole Sports and Family Medicine Clinic for 
complaints of bilateral leg pain.  He stated that his 
symptoms were there all the time but that his pain increases 
with ambulation.  When examined in January 2003, there was no 
bilateral lower extremity tenderness, or calf tenderness.  
There was bilateral lumbar paraspinal tenderness.  When seen 
in March 2003 it was noted as clinical history that the 
veteran had an arterial study that showed atherosclerotic 
disease and that x-rays of the lumbar spine had revealed 
moderate arthritis and postoperative changes.  Physical 
examination of the lumbar spine revealed a gentle lumbar 
curve with no gross edema or evidence of acute injury.  There 
was bilateral lumbar paraspinous muscle pain on palpation.  
Straight leg raising was negative, bilaterally.  There was 
full active range of motion in extension and flexion.

The veteran was examined by a private physician, Dr. S. E. A. 
in May 2003 for complaints of sudden onset of back pain after 
lifting an air conditioner two days earlier.  It was noted 
that the veteran was several years out from an L4-5 
laminectomy and was having no radicular symptoms.  On 
examination there was some mild tightness noted with range of 
motion of the lumbar spine.  Palpable tenderness was noted 
throughout the paravertebral region in the lower lumbar area.  
Straight leg raising was essentially negative but caused mild 
back discomfort.  Toes were downgoing.  Sensory examination 
was normal in both lower extremities showing no sensory 
deficit.  X-rays revealed some spondylitic changes and fairly 
well preserved disc spaces.  His laminectomy defect at L4-5 
was visible.  There was no lytic or blastic changes.  
Possible discogenic low back pain was diagnosed.

On his most recent VA examination in November 2003 the 
veteran was noted to have had a diskectomy in 1997 with 
subsequent elimination of his post surgical complaints of 
radicular right leg pain.  The veteran continued, however, to 
have low back pain and stiffness.  On physical examination 
the veteran was able to lumbar flex to approximately 80 
degrees before pain and stiffness limited any further 
flexion.  He was able to extend to 30 degrees before pain 
limited any further extension.  He was able to lateral bend 
to 45 degrees to each side without any difficulty and rotate 
to 45 degrees to each side without any difficulty.  There was 
negative bilateral straight leg raises.  Motor strength was 
5/5 to bilateral hip flexion, hip extension, knee flexion, 
knee extension, ankle dorsiflexion, plantar flexion, great 
toe flexion, and extension of the bilateral feet.  There was 
normal sensation in the plantar first dorsal webspace and 
superficial dorsal surfaces of the bilateral feet.  Deep 
tendon reflexes were normal.  There was negative tenderness 
to palpation in the paravertebral musculature and the spinous 
processes of the lumbar spine.  An x-ray of the lumbar spine 
revealed mild loss of normal lordosis and maintenance of disc 
space.  There was some superior endplate spurring at L4-5 and 
inferior endplate spurring at L3.  Residual lumbosacral 
strain with disk disease, status post diskectomy in 1997 with 
continued stiffness and pain in the low back but no radiating 
leg pain was the diagnostic assessment.  The examiner noted 
that the veteran has had some mild progression of his low 
back pain with some stiffness present on clinical examination 
and subjectively, as well.  He added that there were no 
radiographic signs of arthritis, but with a history of 
diskectomy the veteran could have some residual discogenic 
type pain, without radiation as well as some mild, early 
arthritic changes not seen on x-ray thus far. 

In a letter dated in April 2004, Dr. L. K. reported that he 
had last seen the veteran in February 1999 and that he was 
evaluated and treated for a number of problems and complaints 
to include a history of herniated nucleus pulpous, L4-L5.  He 
stated that the veteran's problems with back pain and 
headache were common reasons for re-appointments to his 
office.

Analysis 

Disability evaluations are determined by the application of 
the aforementioned VA Rating Schedule.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical location and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  Where an increase 
in an existing disability rating based on established 
entitlement or compensation is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  

Slight limitation of motion of the lumbar spine warrants a 
10 percent rating and moderate limitation of motion warrants 
a 20 percent rating.  A 40 percent rating is assigned for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

A noncompensable rating is assigned for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent is 
assigned for a lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
40 percent rating is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation on 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (5237 effective September 2003).  

The rating schedule for evaluating intervertebral disc 
syndrome changed during the pendency of this appeal.  The old 
criteria, in effect prior to September 23, 2002, provided 
that a maximum 60 percent rating for intervertebral disc 
syndrome, is given when the condition is pronounced in 
degree, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk or other neurological findings 
appropriate to the cite of the diseased disc and little 
intermittent relief.  A 40 percent rating is assigned for 
severe intervertebral disc syndrome, with recurrent attacks, 
with intermittent relief, a 20 percent when moderate with 
recurrent attacks and a 10 percent when mild.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months. A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months, and a 10 percent rating is assigned with the 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the post appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

Under the new criteria of Diagnostic Code 5243, effective 
September 26, 2003, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 
30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion of 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that a 40 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A 60 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  

In this case, the rating criteria effective prior to 
September 2002 or either of the revised rating criteria noted 
above may apply, whichever are most favorable to the veteran, 
although the revised rating criteria are only applicable 
since their effective dates.  VAOPGCPREC 3-2000.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Mild incomplete paralysis of the sciatic nerve warrants a 
10 percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe 
incomplete paralysis with marked muscular atrophy.  An 
80 percent rating requires complete paralysis.  When there is 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124(a), Diagnostic Code 8520.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled. 
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example. 38 C.F.R. § 4.40 (2003).

The provisions of 38 C.F.R. § 4.45 and 4.59 (2003) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse. Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing 
are also related considerations.

The VA General Counsel, in a precedent opinion, has held that 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  VAOPGCPREC 37-97 (O.G.C. 
Prec. 37-97).

Prior to September 2002, a rating higher than the 20 percent 
currently assigned required that the veteran demonstrates 
severe recurrent attacks of intervertebral disc syndrome with 
intermittent relief under diagnostic code 5293 or, 
alternatively, severe limitation of motion under Diagnostic 
Code 5292.  The veteran's complaints of pain and tenderness 
are equivalent to no more than moderate intervertebral disc 
syndrome with recurring attacks.  

A rating in excess of 20 percent, under Diagnostic Code 5293 
would require severe recurring attacks with little 
intermittent relief. Given the lack of neurologic and 
orthopedic findings on recent examinations, the record does 
not support a finding that the disability is severe.  As 
such, more than a 20 percent rating is not warranted.  Here 
we observe that the veteran's low back disorder is shown on 
VA and private examination to have resulted in acute 
exacerbations of low back pain and functional restrictions 
prior to his surgery in 1997.  Flexion was to 75 degrees on 
VA examination in June 1997 and pain with motion was noted.  
However there were no motor or sensory deficits and 
neurological findings were limited to indications of 
intermittent sciatica.  Subsequent to his surgery in 
September 1997 the veteran has experienced continuing pain 
and tenderness referable to the lumbar spine area but 
essentially full range of motion with flexion noted on VA 
examination in November 2003 to 80 degrees and no significant 
neurological deficits to include muscle spasm.  Given the 
lack of orthopedic and neurologic findings as noted above, 
more than a 20 percent rating for the veteran's service-
connected low back disorder is not warranted under the rating 
criteria in effect prior to September 2002 for intervertebral 
syndrome nor under Diagnostic Code 5292 for limitation of 
motion of the lumbar spine.

Further, the recent VA examinations showed no evidence of 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation on forward bending in a 
standing position, loss of lateral motion or some of the 
above with abnormal mobility on forced motion.  As such the 
criteria for a 40 percent rating under Diagnostic Code 5295 
(5237) have not been met.

Under Diagnostic Code 5293, effective September 2002, a 
rating for the veteran's service-connected intervertebral 
disc syndrome higher than the currently assigned 20 percent 
is possible based on separate evaluations under orthopedic 
and neurologic codes, or incapacitating episodes.  The recent 
VA examinations do not show a history of incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  Thus the 
criteria for a 40 percent rating have not been met.  

With respect to the orthopedic impairment, the recent VA 
examination showed no significant impairment in the range of 
motion of the lumbar spine with flexion to approximately 80 
degrees, extension to 30 degrees, lateral bending to 45 
degrees and rotation to 45 degrees.  At the time of the 
examination his complaints were confined to pain and 
stiffness.  These findings show no more than moderate 
limitation of motion of the lumbar spine, warranting a 20 
percent rating under Diagnostic Code 5292. 

In terms of the neurological manifestation, the VA 
examination in November 2003, essentially found no 
neurological pathology with no impairment in sensation or 
motor strength and negative straight leg raises.  The Board 
observes that the medical evidence shows no evidence of mild 
incomplete paralysis of the sciatic nerve and as such, a 
compensable rating is not assignable under Code 8520.

Turning to the veteran's entitlement to an increased 
evaluation for his service-connected low back disorder under 
the current Diagnostic Code 5243, effective September 2003, 
we find that there is no evidence that the veteran suffers 
from either unfavorable or favorable ankylosis of any of the 
spinal segments.  (See Note 5 of Diagnostic Code 5243, 
effective September 2003).  As noted above, the veteran on VA 
examination in June 1997, April 1999, and on his most recent 
VA examination has demonstrated forward flexion to 75 degrees 
or more.  Thus he does not warrant a rating, in excess of 20 
percent under Diagnostic Code 5243 for functional 
restrictions.  Note (1) of Diagnostic Code 5243 provides a 
separate evaluation for the veteran's associated objective 
neurological abnormalities under an appropriate diagnostic 
code.  However, here, as noted above, there are no associated 
neurological findings.  Furthermore, while the veteran has 
experienced periods of restricted activity as a result of his 
service-connected low back disorder incapacitating episodes 
have not been claimed or demonstrated.

In sum, for the reasons and bases discussed above, the Board 
finds that the rating criteria, both old and revised, have 
not been met for an increased rating in excess of 20 percent 
for the postoperative residuals, lumbar strain with disc 
disease.  In rendering this decision the Board has considered 
the functional impairment caused by pain as set forth in the 
DeLuca case.  However, in view of the current range of motion 
findings and the veteran's complaints, the Board finds that 
the pain related functional impairment is included in the 
current rating. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b).  



ORDER


An increased rating for postoperative residuals, lumbosacral 
strain with disc disease is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



